Exhibit CERTIFICATE OF DESIGNATIONS, PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES A CONVERTIBLE PREFERRED STOCK 1.Designation and Rank. The designation of the series of preferred stock created hereby shall be "Series A Preferred Stock" (the"Series A Preferred")and the number of shares constituting the Series A Preferred shall be 3,000,000 shares, par value $0.001 per share. 2.Redemption: Liquidation Preference.The Series A Preferred shall, in respect of the right to participate in distributions or payments in the event of any liquidation, dissolution or winding up, voluntary or involuntary, of the Company (a "Liquidation Event"), rank (a) senior to the Company's common stock, par value $0.001 per share (the "Common Stock"),and to any other class or series of stock issued by the Company not designated as ranking senior to or pari passu with the Series A Preferred in respect of the right to participate in distributions or payments upon a Liquidation Event (the "Junior Stock"); and (b) pari passu with any other class or series of stock of the Company, the terms of which specifically provide that such class or series shall rank pari passu with the Series A Preferred in respect of the right to participate in distributions or payments upon a Liquidation Event. No shares of Series A Preferred may be redeemed by the Company without the express written consent of each holder of such shares (all references herein to “holder” or “Holder” meaning a holder of shares of Series A Preferred Stock, unless otherwise specified), provided or withheld in such holder's sole discretion. In the event of the liquidation, dissolution or winding up of the affairs of the Company, whether voluntary or involuntary, the holders of shares of Series A Preferred then outstanding shall be entitled to receive, out of the assets of the Company available for distribution to its stockholders, an amount equal to $4.40 per share (such amount, the "Liquidation Preference Amount") before any payment shall be made or any assets distributed to the holders of the Common Stock or Junior Stock. In the event of such a liquidation, dissolution or winding up, the Company shall provide to each holder of shares of the Series A Preferred notice of such liquidation, dissolution or winding up, which notice shall(i) be sent at least fifteen (15) days prior to the termination of the Conversion Rights (or, if the Company obtains lesser notice thereof, then as promptly as possible after the date that it has obtained notice thereof) and (ii) state the amount per share of the Series A Preferred that will be paid or distributed on such liquidation, dissolution or winding up, as the case may be.If the assets of the Company shall be insufficient to pay in full such amounts, then the entire assets to be distributed to the Holders shall be distributed among the Holders ratably in accordance with the respective amounts that would be payable on such shares if all amounts payable thereon were paid in full.In the event the assets of the Company available for distribution to the holders of shares of Series A Preferred upon the occurrence of a Liquidation Event shall be insufficient to pay in full all amounts to which such holders are entitled pursuant to this Section 2, no such distribution shall be made on account of any shares of any other class or series of capital stock of the Company ranking on a parity with the shares of Series A Preferred upon the occurrence of such Liquidation Event unless proportionate distributive amounts shall be paid on account of the shares of Series A Preferred, ratably, in proportion to the full distributable amounts for which holders of all such parity shares are respectively entitled upon the occurrence of such Liquidation Event.At the election of a Holder made by written notice delivered to the Company at least two (2) business days prior to the effective date of the subject transaction, as to the shares of Series A Preferred Stock held by such Holder, a Reorganization shall be treated as a Liquidation Event as to such Holder. 3.Dividends. (a)Dividends on the Series A Preferred Stock shall accrue and be cumulative from and after the date of the initial issuance of the Series A Preferred Stock (the “Issuance Date”). For each outstanding share of Series A Preferred Stock, dividends shall be payable semiannually, at the rate of 5% per annum, on or before each date that is thirty (30) days (or if such thirtieth (30th) day does not fall on a business day, the next following date that is a business day) following the last day of each June and December of each year (each, a "Dividend Payment Date"), with the first Dividend Payment Date to occur promptly following the quarter ended June 30, 2010, and continuing until such share is fully converted. The Company shall have the right, at its sole and exclusive option, to pay all or any portion of each and every semiannual dividend that is payable on each Dividend Payment Date, either (i) in cash, or (ii) by issuing to the Holder of Series A Preferred Stock such number of additional Series A Preferred Stock which, when multiplied by $4.40 would equal the amount of such semiannual dividend not paid in cash. (b)Subject to Section 2(a) above, Dividends are payable semiannually in arrears commencing on three (3) business days following the Issuance Date, as contemplated by that certain Securities Purchase Agreement, dated on or about the date hereof (the “Dividend Commencement Date”), by and among the Company and the other Parties thereto, including Purchasers named therein (the "Securities Purchase Agreement"), pursuant to which the Company issued, and such Purchasers purchased, inter alia, the Series A Preferred Stock upon the terms and conditions stated therein. Such initial dividend shall be prorated from the Dividend Commencement Date to the first Dividend Payment Date. 4.Conversion. (a) Conversion by the Holders.The holders of the Series A Preferred shall have the following conversion rights (the "Conversion Rights"): (i)Right to Convert. At any time on or after the issuance of the Series A Preferred, each share of the Series A Preferred will be convertible into a number of fully paid and nonassessable shares of Common Stock equal to: (i) the Liquidation Preference Amount of such share divided by (ii) the Conversion Price (as defined below) in effect as of the date of the conversion (the “Conversion Rate”).The "Conversion Price"means $4.40 per share, initially, which may be adjusted from time to time pursuant to Section 5. At any time on or after the issuance of the Series A Preferred, any holder of the Series A Preferred may, at such holder's option, subject to the limitation set forth in Section 7 herein, elect to convert all or any portion of the shares of the Series A Preferred pursuant to this Section 4(a)(i) (a "Conversion"). In the event of a liquidation, dissolution or winding up of the Company, the Conversion Rights shall terminate at the close of business on the last full day preceding the date fixed for the payment of any amounts distributable on such event to the holders of the Series A Preferred. (ii)Mechanics of Conversion. The Conversion of the Series A Preferred shall be conducted in the following manner. (A)Holder's Delivery Requirements. To convert the Series A Preferred into full shares of Common Stock on any date (a "Conversion Date"),the holder thereof shall (x) transmit by facsimile (or otherwise deliver), for receipt on or prior to 5:00 p.m.,New York time on such date, a copy of a fully executed notice of conversion in the form attached hereto as Exhibit I (the "Conversion Notice"), in accordance with the notice provisions set forth in Section 12 hereof, to the Company at Eco Building International, c/o City Zone Holdings Limited, Unit 106, Tern
